DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 21-22 recites “the gauge being in the tire lateral direction from the midpoint to the rim fitting surface”.  It unclear what structure is required in this limitation.  As best can be understood, FIG. 3 of the instant application illustrates gauges G1, Gm, and G2.  These gauge measurements are distances in the tire radial direction and taken along the lateral direction. 
The remaining claims are rejected as they are dependent claims of rejected claim 1 applied above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP’728 (JP 2008-155728) in view of Merino Lopez (US 2015/0075691) and Mizuno (US 2005/0197445).
Regarding claim 1, FIG. 5 of JP’728 teaches a pneumatic tire comprising bead cores and a carcass layer wherein a turned back portion of the carcass layer contacts a body portion of the carcass layer forming a closed region surrounding the bead cores. 
JP’728 is silent to a rim cushion rubber; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’728 with a rim cushion rubber because a pneumatic tire comprising a rim cushion rubber (i.e. chafer or clinch) for steering stability and bead protection is well-known/conventional as evidenced by Mizuno. 
While JP’728 does not recite “a rubber occupancy ratio”, JP’728 teaches the bead of FIG. 5 does not have an apex; therefore, reasonably satisfying the claimed range of 15% or less. 
JP’728 is silent to a rate of change between before and after mounting on a rim being in a range from 10% or more to 60% or less.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’728 such that it satisfies the rate of change between before and after mounting as claimed since (1) JP’728 teaches various types of suitable bead core such as a ring shape including a plurality non-stretchable wires (typically steel wires) and stranded bead and (2) Merino Lopez teaches a bead core formed several windings of steel wires wherein the bead core configuration of FIG.6 of Merino Lopez is identical to the bead core configuration of FIG. 9 of the instant application.  The resulting tire of JP’728 in view of Merino Lopez would be a substantially identical tire as the instant application; as such, there is a sufficient and reasonable basis to conclude the claimed rate of change would be satisfied; moreover, it has been held that "where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." (MPEP 2112.01).
Regarding claims 2, 7, and 13-14, FIG.6 of Merino Lopez is identical to the bead core configuration of FIG. 9 of the instant application and would reasonably satisfy the claimed limitations.
Regarding claims 3-4, the resulting tire of JP’728 in view of Merino Lopez and Mizuno would be a substantially identical tire as the instant application; as such, there is a sufficient and reasonable basis to conclude the claimed rate of change would be satisfied; moreover, it has been held that "where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." (MPEP 2112.01).
Regarding claim 10, the resulting tire of JP’728 in view of Merino Lopez and Mizuno would satisfy the claimed invention because JP’728 teaches reinforcing layer 18 (“outer side reinforcing rubber”) having a hardness of 70 or more and Mizuno teaches the rubber composition for the clinch (“rim cushion rubber”) having hardness values such as 64, 65, and 66 (TABLE 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’728 such that the reinforcing layer 18 (“outer side reinforcing layer”) is disposed between the turn back portion of the carcass layer and the rim cushion rubber because JP’728 teaches the reinforcing layer directly contacting the turn back portion of the carcass layer and one of ordinary skill in the art 
Regarding claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’728 with the claimed relationship of: 0.10≤H3/SH≤0.60 since FIG. 1 and FIG. 5 of JP’728 considered together illustrates the height of the outer side reinforcing rubber/ reinforcing layer 18 relative to the section height of the tire that is consistent with the claimed invention.  
Regarding claim 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’728 with the claimed relationship of: 0.10≤T2/T1≤0.90 because FIG. 5 illustrates the claimed ratio that is consistent with the claimed range and explicitly discloses the thickness of the reinforcing layer 18 preferably greater than 1.5 mm-3.0 mm for the benefit of steering stability which is the same benefit identified by applicant.  
Regarding claim 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’728 with the claimed relationship “0.30≤La2/La1≤2.00” since JP’728 teaches a tire size:175/65R14 and H6, which indicates the height in the radial direction of the portion where the main body 62 and the folded .
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP’728 (JP 2008-155728) in view of Merino Lopez (US 2015/0075691) and Mizuno (US 2005/0197445), as applied to claim 1, further in view of Isaka (US 2018/0134097).
Regarding claim 5, JP’728 is silent to a bead base formed by connecting two types of linear portions with mutually different inclination angles.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’728 with “two types of linear portions with mutually different inclination angle” and satisfying the claimed relationship: 0≤β/[Symbol font/0x61]≤5.0 for the bead base fitting surface because Isaka teaches a bead base bottom surface/fitting surface comprised of a linear portion inclined at an angle [Symbol font/0x61] = 17-24° with respect to the tire axial direction and another linear portion inclined at an angle β = 3 -7° with respect to the axial direction (abstract) for bead engagement and steering stability ([0004]). NOTE: the claimed β corresponds to Isaka’s [Symbol font/0x61] and the claimed [Symbol font/0x61] corresponds to the Isaka’s β.  Refer to TABLE 1 of Isaka for working values of [Symbol font/0x61] and β.
Regarding claim 6, the tire of JP’728 satisfying the claimed relationship: 0.50≤Lr/Lm≤4.0 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since .  
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP’728 (JP 2008-155728) in view of Merino Lopez (US 2015/0075691) and Mizuno (US 2005/0197445), as applied to claim 1, and further in view of Sugiyama (US 2005/0109441) and Kunisawa et al. (US 2016/0152792). 
Regarding claims 8-9, JP’728 does not recite “a cushion rubber layer”.  However, Sugiyama teaches a pneumatic tire comprising an inner liner that wraps around bead cores and is in-between the innermost layer of the bead cores and the rim cushion rubber (FIG. 2).   The inner liner corresponds to the claimed cushion rubber layer.  And the rim cushion rubber corresponds to a chafer. Kunisawa et al. teaches a rubber composition for an inner liner of a tire for excellent steering stability, fuel efficiency and balance of physical properties and maintaining air permeation resistance and durability (abstract).  The rubber composition has a hardness value that is 30-60 ([0032]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’728 with a cushion rubber as claimed in claims 8-9 since (1) Sugiyama teaches a known configuration of providing an inner liner in a tire that wraps around the bead cores and is in-between the bead cores and chafer rubber, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        09/30/2021